         Case 1:20-cv-04547-ALC-RWL Document 15 Filed 12/02/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
CHARLES GUERIN,                                                 :   20-CV-4547 (ALC) (RWL)
                                                                :
                                     Plaintiff,                 :   ORDER
                                                                :
                   - against -                                  :
                                                                :
PSX DANIELLE, LLC,                                              :
                                                                :
                                     Defendant.                 :
 ---------------------------------------------------------------X                  12/2/2020

ROBERT W. LEHRBURGER, United States Magistrate Judge.

          Plaintiff’s counsel Richard Liebowitz has been suspended from the practice of law

in the Southern District of New York on an interim basis pending further disciplinary

proceedings. Accordingly, all deadlines are stayed for 30 days from the date of this Order.

Within 30 days of the date of this Order, Plaintiff shall either appear through another

attorney from the Leibowitz firm or an attorney other than one from the Leibowitz firm, or

inform the Court that he is proceeding pro se (without an attorney). In the event Plaintiff

fails to appear through counsel or pro se within 30 days of this Order, the case may be

dismissed for failure to prosecute.

          An attorney or paralegal from Mr. Leibowitz’s firm, other than Mr. Leibowitz, shall

serve a copy of this Order on Plaintiff by December 9, 2020, and file proof of service of

same by December 11, 2020.

                                                    SO ORDERED.



                                                    __________________________________
                                                    ROBERT W. LEHRBURGER
                                                    UNITED STATES MAGISTRATE JUDGE



                                                         1
      Case 1:20-cv-04547-ALC-RWL Document 15 Filed 12/02/20 Page 2 of 2



Dated: December 2, 2020
       New York, New York

Copies transmitted this date to all counsel of record. The Clerk’s Office is directed to mail
a copy of this Order to Defendant PSXDanielle, LLC, and note service on the docket:

     PSXDanielle LLC
     c/o Michelle Priano
     1636 York Ave
     Apt. 2R
     New York, NY 10028




                                             2
